Title: The American Commissioners to John Jay, 28 March 1786
From: American Commissioners
To: Jay, John


     
      Sir—
      Grosvenor square March 28 1786—
     
     Soon after the arrival of Mr. Jefferson in London, We had a conference with the Ambassador of Tripoli, at His House.
     The amount of all the Information we could obtain from him was that a perpetual peace was in all respects the most adviseable, because a temporary treaty would leave room for increasing demands upon every renewal of it and a stipulation for annual payments, would be liable to failures of performance which would renew the War, repeat the negotiations, and continually augment the Claims of his Nation, & the difference of Expence would by no means be adequate to the Inconvenience, since 12.500 Guineas to his Constituents with 10 pr. Cent upon that sum for himself, must be paid if the treaty was made for only a Period of One Year,—
     That 30.000 Guineas for his Employers & 3.000£ for himself, were the lowest terms upon which a perpetual Peace could be made & that this must be paid in Cash on the Delivery of the Treaty signed by his sovereign—that no Kind of Merchandizes could be accepted
     That Tunis would treat upon the same terms but he could not answer for Algiers or Morocco.
     We took the Liberty to make some Inquiries concerning the Grounds of their pretentions to make War upon Nations who had done them no Injury, & observed that we Considered all Mankind as our friends, who had done us no Wrong nor had given us any provocation—
     The Ambassador answered us, that it was founded on the law of their great Profet: that it was written in the Koran, that all Nations who should not have acknowledged their Authority were sinners: that it was their right & duty to make war upon them wherever they could be found, & to make slaves of all they could take as prisoners; & that every Musselman who should be slain in battle was sure to go to Paradise That it was a Law, that the first who boarded an Enemy’s Vessell should have one slave, more than his share with the rest, which operated as an Incentive to the Most desperate Valour & Enterprize. That it was the practice of their Corsairs to bear down upon a ship; for each sailor to take a Dagger in each hand & another in his Mouth & leap on board, which so terrified their Enemies, that very few ever stood against them. That he verily believed the

Devil assisted his Country-men, for they were almost allway’s successfull—
     We took time to consider & promised an Ansr. but we can give him no Other, than that the Demands exceed our Expectation & that of Congress so much, that we can proceed no further, without fresh Instructions.
     There is but one possible way, that we know of to procure the money, if Congress should Authorize us to go to the necessary Expence, & that is to borrow it in Holland— We are not certain that it can be had there But if Congress should order us to make the best terms we can, with Tunis, Tripoli, Algiers & Morocco. & to procure this Money, wherever we can find it, upon terms like those of the last loan in Holland, our best Endeavours shall be used to remove this formidable obstacle out of the Way of the Prosperity of the United States
     Inclosed is a Copy of a Letter from P. R. Randall Esqr. at Barcelona. The last from Mr. Barclay was dated Bayonne—
     It is hoped we shall soon have News from algiers & morocco & we wish it may not be more disagreable than this from Tunis & Tripoli—
     We are with great respect—yours
     
      J. AT. J—
     
    